This cause having heretofore been submitted to the Court upon the transcript of record of the decree therein and Appellee having confessed error in the *Page 716 
decree appealed from and has entered her consent to the entry of an order reversing the decree of the Circuit Court with directions to said Circuit Court to reverse the order of the Judge's Court; it is therefore considered, ordered and decreed by the Court that the order of said Circuit Court dated February 17, 1940, affirming the order of the County Judge's Court dated December 21, 1939, be and the same are hereby reversed and that the said Circuit Court in said reversal order direct the County Judge's Court to reverse its said order in so far as the order of the County Judge's Court goes beyond the question of the jurisdiction of the County Judge's Court and purports to adjudge that the claim of the United States is void as a claim against the estate of Lawrence O. Casey, deceased, because of the failure of appellant to comply with Section 5541 (92 C. G. L.). United States of America v. Arlene Summerlin, as Ancillary Administratrix, etc., 60 Sup. Ct. 1019, 84 L. Ed. ___, opinion dated May 27, 1940, it is further ordered by the Court that the appellant do have and recover of and from the appellee its costs by it in this behalf expended, which costs are taxed in the sum of $12.00, all of which order is to be certified to the court below.
Reversed.
TERRELL, C. J., WHITFIELD, BROWN, CHAPMAN and THOMAS, J. J., concur. *Page 717